         Case 1:19-cv-09342-RA-OTW Document 46 Filed 12/01/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
JOEL PENA,                                                    :
                                                              :
                        Plaintiff,                            :   19-CV-9342 (RA) (OTW)
                                                              :
                      -against-                               :        ORDER
                                                              :
ADIDAS AMERICA, INC., et al.,
                                                              :
                        Defendants.                           :
                                                              :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Defendants’ November 24, 2020 letter motion to compel third-

party witness Robert G. Lopez to comply with the Fed. R. Civ. P. Rule 45 subpoenas duces tecum

and ad testificandum served on him on October 30, 2020 and November 12, 2020, respectively.

(ECF 45).

         It is HEREBY ORDERED that by December 9, 2020, Mr. Lopez shall produce all documents

responsive to the subpoena duces tecum. Mr. Lopez shall consult Local Civil Rule 26.3 and Fed.

R. Civ. P. 34(a)(1)(A) for the definitions of “document.”

         Parties are directed to submit a joint status letter on December 11, 2020 regarding

Mr. Lopez’s and Plaintiff’s compliance with this Order as well as the Court’s November 17, 2020

Order (ECF 43). The joint status letter shall also propose three mutually agreed-to dates for

Mr. Lopez’s deposition for the Court to so-order.

         Failure by Mr. Lopez and Mr. Pena to participate in the discovery process in good faith

may result in case-terminating, preclusive, or monetary sanctions under Federal Rules of Civil

Procedure 37(a)(5)(A), 45(g), and/or the Court’s inherent authority.
       Case 1:19-cv-09342-RA-OTW Document 46 Filed 12/01/20 Page 2 of 2




        Defendants are directed to serve a copy of this Order and ECF 45 on Mr. Lopez within

three days of this Order, and file proof of such service on the Docket.

        The Clerk of Court is respectfully directed to close ECF 45 and mail a copy of this Order

to the pro se Plaintiff.


        SO ORDERED.



                                                            s/ Ona T. Wang
Dated: December 1, 2020                                                Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                 2
